                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

LEANDER ROBINSON,

       Plaintiff,                               Case No. 18-cv-13263
                                                Hon. Matthew F. Leitman
v.

COMMISSIONER OF
SOCIAL SECURITY,

     Defendant.
__________________________________________________________________/

      ORDER (1) GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT (ECF NO. 10), (2) DENYING DEFENDANT’S AMENDED
        MOTION FOR SUMMARY JUDGMENT (ECF NO. 12), AND
            (3) REMANDING THIS ACTION FOR FURTHER
                  ADMINISTRATIVE PROCEEDINGS

       In this action, Plaintiff Leander Robinson challenges the denial of his

application for Supplemental Security Income benefits under the Social Security

Act. (See Compl., ECF No. 1.) Robinson and Defendant Commissioner of Social

Security have now filed cross-motions for summary judgment. (See Motions, ECF

Nos. 10, 12.)

       On October 24, 2019, the assigned Magistrate Judge issued a Report and

Recommendation in which he recommended that the Court grant Robinson’s motion

in part, deny the Commissioner’s motion, and remand this action to the

Commissioner for further administrative proceedings. (the “R&R”). (See R&R, ECF


                                      1
No. 13.) At the conclusion of the R&R, the Magistrate Judge informed the parties

that if they wanted to seek review of his recommendation, they needed to file specific

objections with the Court within fourteen days. (See id., PageID.605.)

      The Commissioner has not filed any objections to the R&R. The failure to

object to an R&R releases the Court from its duty to independently review the matter.

See Thomas v. Arn, 474 U.S. 140, 149 (1985). In addition, the failure to file

objections to an R&R waives any further right to appeal. See Howard v. Sec’y of

Health and Human Servs., 932 F.2d 505 (6th Cir. 1991); Smith v. Detroit Fed’n of

Teachers Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987).

      Accordingly, because the Commissioner has failed to file any objections to

the R&R, IT IS HEREBY ORDERED that the Magistrate Judge’s

recommendation to grant Robinson’s Motion for Summary Judgment in part and

deny the Commissioner’s Amended Motion for Summary Judgment is ADOPTED.

      IT IS FURTHER ORDERED that (1) Robinson’s Motion for Summary

Judgment (ECF No. 10) is GRANTED IN PART as set forth in the R&R, (2) the

Commissioner’s Amended Motion for Summary Judgment (ECF No. 12) is

DENIED, and (3) this action is REMANDED to the Commissioner for further

administrative proceedings consistent with the R&R and this order.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE
Dated: December 9, 2019
                                          2
       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on December 9, 2019, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       3
